              Case 1:20-cr-10098-WGY Document 19 Filed 09/30/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF MASSACHUSETTS
 3
       UNITED STATES OF AMERICA,                            Case No. 20-cr-10098-WGY
 4
                      Plaintiff,
 5            v.
 6
       BRIAN GILBERT,
 7
                      Defendant.
 8
 9                 DEFENDANT’S MOTION TO CONTINUE RULE 11 HEARING

10          Defendant Brian Gilbert moves this Court to continue the Rule 11 hearing, currently

11   scheduled for October 8, 2020 as he is unavailable on that date. Assistant U.S. Attorney Seth

12   Kosto assents to Mr. Gilbert’s request for a brief continuance to October 29, 2020.

13          For the foregoing reasons, Mr. Gilbert respectfully requests that the Court ALLOW this

14   Motion and continue the Rule 11 hearing to October 29, 2020 at 3:00 p.m.
15   Dated: September 30, 2020                                Respectfully Submitted,
16
                                                              MIRANDA KANE
17
18                                                            By: /s/ Miranda Kane
                                                              Miranda Kane
19                                                            Kane+Kimball LLP
                                                              Counsel to Brian Gilbert
20
21                                    CERTIFICATE OF SERVICE

22   I hereby certify that this document filed through the ECF system will be sent electronically to the
     registered participants as identified on the Notice of Electronic Filing (NEF) on September 30,
23
     2020.
24
25                                                            /s/ Miranda Kane
                                                              Miranda Kane
26
27
28


                                                        1
                                      US v. Gilbert, et al., 20-cr-10098-WGY
